DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 9/27/2021.
Claim Objections
Claims 11 and 20 are objected to because of the following informalities:  
In claim 11, “the second power supply rail” on line 4 should be -- a second power supply rail--, and “a second power supply rail” on line 9 should be -- the second power supply rail--; and
In claim 20, “of claim 18” should be -- of claim 17 -- since the amendment filed 9/27/2021 cancelled claim 18.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 20 recites the limitation "the transistor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12 and 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Behrends et al. (US PAT No. 7,525,367).
Regarding claim 11, Behrends et al. teaches an apparatus (see a low power level shifter circuit, Fig. 7) comprising: 
a first inverter (702) to receive an input (INPUT) which has a voltage swing between a first power supply voltage and ground (INPUT between ground and VDDA where VDDB is higher than VDDA, see col. 5, lines 62-63), where the first inverter includes at least three transistors coupled in series (706,708, 718) between the ground and a second power supply rail (rails for ground and VDDA); 
a second inverter (704) to receive a first output (OUTPUT_B) of the first inverter, wherein the second inverter is to generate a second output (OUTPUT) which has a voltage swing between a second power supply voltage and the ground (VDDB and ground); and 
a circuitry (716) coupled to the first output (OUTPUT_B) and the second output (OUTPUT), wherein the circuitry is to steer current (leakage current) from the second power 
Regarding claim 12, Behrends et al. teaches the apparatus of claim 11, wherein the circuitry comprises: a transistor (716) coupled to the first inverter (706) and the first power supply rail (VDDA via 718), wherein the transistor is controllable by the second output (OUTPUT).
Regarding claim 15, Behrends et al. teaches the apparatus of claim 12, wherein the transistor is a first transistor (716), wherein the apparatus comprises a second transistor (718) coupled to the first transistor (connected to 716  via 706 and the ground via 708).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Behrends et al. in view of Kumar (US PAT No. 7,525,367).
Regarding claim 14, Behrends et al. teaches the apparatus of claim 12, wherein the transistor comprises a p-type transistor (716 being PMOS),
but does not teach the transistor being an n-type transistor.
However, Kumar teaches a PMOS transistor (25 in Fig. 10A) being replaced with a NMOS transistor (56) with an inverter (53) at the gate of the NMOS transistor which would result the same logic result with faster switching (see Table 1 in col. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the p-type transistor of Behrends et al. with the n-type transistor with addition of the inverter of Kumar since it would provide logically same result with faster switching.
Allowable Subject Matter
Claims 2-7, 10, 17-19, and 22-25 are allowable over the prior art of record.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner’s statement of reasons for allowance was indicated on the Office action mailed May 27, 2021.
Response to Arguments
Applicant’s arguments, filed 9/27/2021, with respect to the rejections of claims 2-8, 11-12, 14-15, 17-18 and 20 have been fully considered and are persuasive.  Therefore, the rejection on claims 2-8, 11-12, 14-15, 17-18 and 20 has been withdrawn.  
However, upon further consideration, claims 11-12 and 14-15 are rejected based on a new ground(s) in view of Behrends et al. as set for above where claim 20 is rejected under 35 U.S.C. 112(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-22387492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							JAMES H. CHO
Examiner
Art Unit 2844

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844